Magruder, J.,
delivered the opinion of this court.
For mistake or misrepresentation of matters of fact, contracts and conveyances may sometimes be set aside by courts of equity. Every mistake of facts, however, will not give the purchaser a right to ask, that his contract be annulled. See 1st Story’s Reports, 172. 1st Story’s Equity Jurisprudence, sections 150, 151.
The cases cited by the court below, clearly establish, that if the purchaser has taken a conveyance, and there be no fraud, he has no remedy, although he be evicted for want of title: except upon the covenants in his deed. See, also, 5 Johns. Chan. Reps., 79. 2 J. C. R., 519.
In this case, fraud is expressly denied, and there is no proof that any was committed. The complainant, therefore, can have no title to relief.
There is another objection to the relief which he seeks. The lands purchased by him are situate in the State of Illinois, and the title to them, (such as the parties granting, could give him,) is in the complainant; we cannot conclude *301that this title is valueless, especially in a suit to which the grantors in the deed are not parties, and to give the relief which is asked, would be to cancel the contract between these parties, only so far as it relates to the lands in Washington county, and thus restore to the complainant such title to those lands, as was transferred to him, while he retains the title to the lands in Illinois, and a right to sue on the covenants contained in the deeds to him.
But, for the reasons assigned by the court below, no relief can be had in this case.
DECREE AFFIRMED.